By the Court,
Paine, J.
This suit was brought to reform a deed by compelling the grantors to affix a seal. It appears that the attempted conveyance was voluntary. It is well settled, that equity will not interfere to enforce a voluntary contract to convey. Smith vs. Wood, 12 Wis., 882. A defective attempt to make a voluntary conveyance stands upon the same grqund. Judicial tribunals act to enforce legal obligations, not to compel parties to carry into execution mere *260benevolent intentions, which they may once have entertained, but have subsequently abandoned. So far as giving is concerned, they are allowed to say as Ealstaff did of reasons, that they will not “ give upon compulsion.”
The judgment is affirmed, with costs.